﻿I should like to congratulate the President on his election to the presidency of the forty-third session of the General Assembly. My delegation is confident that we will all benefit from his experience and wisdom and that he will give our deliberations positive guidance.
I also wish to express my appreciation to the outgoing President, His Excellency Mr. Peter Florin, for his able presidency of the forty-second session of the General Assembly and the fifteenth special session of the General Assembly devoted to disarmament.
Over the past few months we have seen peace initiatives in many parts of the world which have brought hope that there is a growing awareness that armed conflicts being "bout only human suffering. It is generally thought that peace moves now stand a greater chance of success. This can be attributed to a large extent to the improved relations between the United States and the Soviet Union, 
The signing of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles by the United States and the Soviet Union signalled the beginning of the peace initiatives. I should like to congratulate the leaders of both the United States and the Soviet Union on the positive lead they have given and on showing that problems and conflicts can be solved through negotiation.
The improvement in Soviet-American relations fostered the Accords on Afghanistan, which are a great step forward. We hope the Accords will enable the Afghan people to return from the refugee camps to Afghanistan to live in peace.
There has also been noticeable progress in other regions such as Cyprus, Western Sahara and New Caledonia. In southern Africa, progress towards ensuring the viable independence of Namibia must include the withdrawal of foreign troops.
My delegation was happy to hear the announcement by the Secretary-General of the cease-fire between Iran and Iraq. We hope the difficulties in the peace negotiations can be overcome and the cease-fire will lead to a durable peace between the two countries ending the terrible bloodshed and destruction of the war, and will also ease international tension. We wish to congratulate the Secretary-General on his dedicated perseverance in the face of great difficulties in bringing about the cease-fire. We are happy that both Iran and Iraq realize the futility of continuing this senseless and tragic war.
The appearance of peace initiatives in many parts of the world has brought the United Nations once again to the centre of the stage where it rightly belongs. Through the personal dedication and untiring hard work of the Secretary-General, and the continued support of Members of this Organization, the United Nations flag is once again seen as a symbol of our hope for a future in which we can all enjoy peace and security. 
This development pleases my delegation. The effectiveness of the United Nations depends on its Members, "today we see the growing willingness of Member countries to turn to the United Nations to resolve their conflicts rather than to continue with armed hostility. We believe the United Nations can carry out its tasks as required by the Charter. It is of particular Importance to us, as a small country, that this pattern of resolving conflicts be followed peacefully through the United Nations rather than by military force. 
However, many long-standing problems still remain. The Palestinian people continue to be deprived of their right to self-determination and independence, which prevents them from returning to their homeland. Israel's policy of aggression and expansion in the occupied territories has further worsened the conflict. The ongoing uprising in the occupied territories should convince Israel that its occupation of the Palestinian lands can only bring insecurity and instability, both in the region and in Israel itself.
Israel cannot for ever deny the Palestinians their inalienable right to a homeland or remain hopeful that the Palestinians will one day just accept its ~ rule. For this reason, my delegation supports the convening of the International Conference on the Middle East with the participation of the PŁO as the sole and legitimate representative of the Palestinian people. The Conference will, we hope, find a just, lasting and comprehensive solution to the Arab-Israeli conflict.
In South Africa, the apartheid system of the racist regime in Pretoria has yet to be dismantled, despite the many international condemnations of the inhuman racist policies involving terror and suffering for the black population of South Africa and the neighbouring countries, we therefore call upon the international community to continue to apply pressure - political and economic - on South Africa so that its apartheid policies can be dismantled and that justice may prevail.
In our region, there have been hopeful signs that the Kampuchean problem can be resolved. For the first time, the four Kampuchean factions and representatives of concerned countries in the region met face to face in Bogor, Indonesia. The Jakarta Informal Meeting was a breakthrough and we hope it will lead to further meetings in order that the question of the foreign occupation of Kampuchea may be resolved. My delegation has always maintained that a comprehensive political 
Settlement cannot be achieved as long as foreign forces still remain in Kampuchea. I therefore call for the withdrawal of foreign forces from Kampuchea so that the process of national reconciliation among all Kampucheans under the leadership of Prince Norodom Sihanouk can be promoted.
For 40 years the Korean Peninsula has remained tense owing to the conflict between the two Koreas. Brunei Darussalam is hopeful that the recent dialogue and initiatives by the two countries will bring about peace and stability leading eventually to national reunification. We also wish to renew our support for the admission of the Republic of Korea as a Member of the United Nations, if it so desires, in conformity with the principle of universal of membership of the United Nations.
It is tragic that this Organization should face severe financial problems at a time when it can make such a valuable contribution to peace. The financial crisis that threatens the United Nations is now having a crippling effect on its ability to perform.
None of us would like to see the United Nations reduced to bankruptcy and oblivion. On the contrary, we wish to see the United Nations strong and capable of meeting the challenges of today. A clear demonstration by all Members of their political support for the United Nations through the paying of their assessed contributions remains the only way of avoiding a position of weakness. In my delegation's view, we owe it to this and coming generations to sustain this Organization in order to ensure the survival of mankind in peace.
Today the world situation is more hopeful than it was a year ago and one message is clear, namely, that all signatories to the United Nations Charter must adhere to its basic principles. Furthermore, at a time when there are greater chances for peace, it is important that we should let the voice of the United Nations be heard. Ms must ensure a peaceful world for all of us to live in.
